Citation Nr: 0912010	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-33 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, on a direct 
or secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from March 1977 
to December 1983.   

This  appeal comes before the Board of Veterans' Appeals 
(Board) from August 2003 and April 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The August 2003 rating 
decision denied entitlement to service connection for 
dysthymic disorder, claimed as depression.  The April 2004 
rating decision denied entitlement to service connection for 
depression, to include as secondary to service-connected 
sinusitis and bilateral pes planus disabilities.  

In November 2006, the Veteran testified at a hearing before 
RO personnel; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.

The Veteran's service treatment records contain no complaints 
or findings of depression.  

The Veteran contends that he developed depression as a result 
of pain and health problems associated with his service-
connected pes planus and sinusitis disabilities.

In a post-service VA treatment record dated in April 2000, 
the assessment was dysthymia improved.  In a May 2003 VA 
treatment record, the Veteran reported several medical 
problems, including sinuses and flat feet, and the 
psychiatrist listed an impression of depression complicated 
with medical problems.  In a May 2004 VA treatment note, the 
Veteran stated that his depression is caused from ongoing 
feet and sinus problems, in addition to family problems 
related to his separation from military service.  The 
Veteran's psychiatrist, however, did not provide any opinion 
related to the Veteran's depression.  In a VA treatment note 
dated in October 2004, the Veteran stated that he was feeling 
irritable due to his sinus problems and feet pain.  In an 
addendum dated the same day, the psychiatrist indicated that 
the Veteran alleged that his chronic foot pain and his sinus 
pain had a relation to his depression symptoms.  The 
psychiatrist opined that the chronic pain from feet tarsal 
tunnel syndrome (a nonservice-connected disability) may 
affect and intensify his depression symptoms.

In a private psychological assessment from T. C., Ph.D., 
dated in February 2005, the Veteran described having problems 
with his feet and sinuses in addition to symptoms of 
depression.  The report included a diagnosis of severe 
depression; however, there was no indication that the 
clinical psychologist conducted a mental status examination, 
and he provided no opinion regarding the etiology of the 
Veteran's depression in relation to his service-connected 
disabilities.

In a VA mental disorders examination report dated in June 
2005, the physician reviewed the Veteran's claims file, 
obtained a medical and social history from the Veteran, and 
conducted a mental status examination.  He diagnosed 
depressive disorder not otherwise specified and opined that 
the Veteran's 1996 workplace back disability and continued 
involvement with Worker's Compensation was the major 
contributor to his depressive disorder, but that his service-
connected feet disability also contributed to his depressive 
disorder; he could not give a percent of which of these 
conditions was more relevant.  The physician did not address 
the Veteran's service-connected sinusitis disability.

The Board finds that additional information is required to 
determine whether the Veteran's depression is proximately due 
to or the result of his service-connected sinusitis and/or 
pes planus disabilities.

First, during the November 2006 RO hearing, the Veteran 
indicated that he was awarded disability benefits from the 
Social Security Administration (SSA) after a 1996 or 1997 
workplace back injury.  Where VA has actual notice of the 
existence of records held by SSA which appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 369-70 (1992).  These records appear to be relevant 
because the June 2005 VA examiner opined that the Veteran's 
back disability was the major contributor to his depressive 
disorder.  Although VA is not obligated to follow a 
determination made by SSA, these records may be relevant to 
the matter on appeal and should be obtained and associated 
with the claims folder.

Second, the Board notes that the Veteran's VA psychiatrist 
and private psychologist, Dr. T. C., do not make any 
independent findings regarding the relationship between the 
Veteran's service-connected sinusitis and pes planus 
disabilities and his depression disability.  Rather, they 
either make no independent clinical findings, or repeat the 
Veteran's theory that his depression is related to his feet 
and sinuses.  Therefore, these statements provide limited 
probative value for deciding the Veteran's claim.  See Black 
v. Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-92 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).  The Board reiterates that as a medical 
opinion can be no better than the facts alleged by the 
veteran; an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Finally, because the VA psychiatrist and private 
psychologist's reports do not contain independent findings 
and opinions regarding any relationship between the Veteran's 
service-connected sinusitis and pes planus disabilities and 
depression, and because the June 2005 VA examination report 
did not address both disabilities, the RO should schedule the 
Veteran for an additional VA mental disorders examination and 
opinion to determine whether his current depression was 
caused or aggravated by his service-connected sinusitis 
and/or pes planus disabilities.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the SSA 
the records pertinent to the Veteran's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his depression disability.  
Of particular interest are private or VA 
treatment records from January 2007 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
mental disorders examination performed by a 
psychiatrist or psychologist to determine 
the nature and etiology of his depression 
disability.  All indicated tests and 
studies are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the physician's 
report.

Following review of the claims folder and 
an examination of the Veteran, the examiner 
should specifically identify whether it is 
as least as likely as not (50 percent 
probability or greater) that the Veteran's 
depression is caused or aggravated by his 
service-connect sinusitis and/or pes planus 
disabilities.  Sustainable reasons and 
bases are to be included with the opinion, 
including an explanation and rationale for 
any alternative etiology of his depression 
disability, including any work-related back 
disability.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


